Citation Nr: 1816207	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder manifested by sores of the hands and ears, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1985 to May 1985 and on active duty from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In June 2016, the Board remanded the case for additional development and it now returns for further appellate review.  


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of separation from active duty, and is not caused or aggravated by a service-connected disability. 

2.  The Veteran's skin complaints have been attributed to known clinical diagnoses.

3.  A skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a skin disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, in the June 2016 remand, the Board determined that VA examinations with etiological opinions were necessary to decide the Veteran's claim for service connection for hypertension and a skin disorder.  Such were scheduled for August 2016 and rescheduled for September 2016; however, documentation on file reflects that the Veteran failed to report for his examinations.  Upon a review of the examination request, the Veteran's address was verified as correct.  However, he did not appear for the September 2016 examination and has not otherwise requested to have it rescheduled.  In the March 2017 supplemental statement of the case, the Veteran was advised that he had failed to attend his scheduled examinations and did not provide good cause for doing so.  Consequently, he was informed that evidence expected to have been obtained as a result of such examinations, which may have been beneficial to his claims, could not be considered.

Moreover, the evidence does not suggest, and the Veteran does not contend, that he did not receive notice of the scheduled examinations.  Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In this regard, VA regulations provide that, when a claimant fails to report for an examination scheduled in conjunction with original claims, the claims shall be rated based on the evidence of record. C.F.R. § 3.655.  As such, the Board will decide the claims based on the evidence of record.

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

As an initial matter, the Board observes that the Veteran served primarily with the Army National Guard, to include an initial period of ACDUTRA from January 1985 to May 1985.  However, he has only alleged that his hypertension and skin disorder are related to his period of active duty in Southwest Asia from November 1990 to May 1991. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran contends that his hypertension had its onset during service or within a year after separation and that he has had continuous symptoms ever since.  In the alternative, he contends that his hypertension is caused or aggravated by his service-connected PTSD.  

As an initial matter, the evidence of record confirms a current diagnosis of hypertension.  See July 2011 VA examination.  Furthermore, while the Veteran's private treatment records prior to his entrance to active duty in September 1990 show occasional elevated blood pressure readings, to include 142/80 in June 1987 and 142/110 in July 1989, his STRs are negative for any complaints, treatment, or diagnoses of hypertension.  Further, his April 1991 separation examination showed that his blood pressure was 112/72.  However, his blood pressure was noted to be 148/88 in October 1991, at which time the Veteran complained of nightmares and paranoia since service in Saudi Arabia.  As such, the remaining inquiry is whether the Veteran's hypertension had its onset during service or within one year of service, is otherwise directly related to service, or is secondary to service-connected PTSD.

In this regard, private treatment records include a November 1992 records showing that the Veteran's blood pressure was 136/98, and complaints of anxiety and waking up in cold sweats since service in Saudi Arabia were noted.  In addition, a November 1992 VA mental health treatment record reflects that his blood pressure was 140/80.  In March 1993, a VA examiner noted that the Veteran's blood pressure was 111/71 and that he had never been treated for hypertension and had no symptoms. 

The Veteran was afforded a VA examination in July 2011, at which time the examiner diagnosed hypertension with mild cardiomegaly with an onset in 1998; however, as the Board previously determined in the June 2016 remand that the opinion rendered in connection with such examination was inadequate to decide the claim, it will not be further considered or discussed.  Furthermore, as noted previously, the Veteran failed to report without good cause to the VA examination scheduled pursuant to the Board's remand directives.  Therefore, any evidence expected to have been obtained as a result of such examination, which may have been beneficial to his claim, cannot be considered.  38 C.F.R. § 3.655(b).  Consequently, there is no competent medical opinion establishing a nexus between the Veteran's currently diagnosed hypertension and his military service or his service-connected PTSD.   

In this regard, the Board acknowledges the Veteran's statements that his hypertension is related to his military service or, in the alternative, is secondary to his service-connected PTSD.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Board finds that the question regarding the potential relationship between the Veteran's current hypertension and any instance of his service, or his service-connected PTSD, to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this regard, the etiology of hypertension, to include whether such is caused or aggravated by PTSD, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  There is no indication that the Veteran possesses the requisite medical knowledge regarding such matter.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board affords the Veteran's statements as to the etiology of his hypertension no probative weight.

Furthermore, the evidence of record fails to demonstrate that hypertension manifested within one year of the Veteran's separation from service.  In this regard, the March 1993 examiner noted that Veteran's blood pressure was normal during his VA disability examination in 1993.  Additionally, such examiner noted that the Veteran had never been treated for hypertension and had no symptoms.  Moreover, to the extent that the Veteran has reported a continuity of hypertension symptomatology since service, no medical professional has related such complaints to a diagnosis of hypertension in the first post-service year.  Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for hypertension is not warranted. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, based on the foregoing, the Board finds that the Veteran's hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of separation from active duty, and is not caused or aggravated by a service-connected disability.  As such, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, that doctrine is not applicable.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Skin Disorder

The Veteran contends that his skin disorder had its onset during service or within a year after separation and that he has had continuous symptoms ever since.  In the alternative, he contends that his skin disorder was caused or aggravated by his service-connected PTSD.  In this regard, at his October 2015 Board hearing, he testified that skin symptoms had their onset during service in the Persian Gulf as a result of environmental exposure, to include sand, fleas, and/or chemicals, and that he has had the same symptoms ever since.

As an initial matter, the Board notes that the Veteran's skin disorder has been attributed to known clinical diagnoses.  Specifically, a May 1996 VA treatment record showed a diagnosis of folliculitis and dyshidrotic eczema.  Moreover, a November 2010 private record reflects a diagnosis of eczema.  Therefore, the Board finds that the laws and regulations pertaining to service connection for undiagnosed illnesses and/or medically unexplained chronic multisymptom illnesses for Persian Gulf War veterans are inapplicable in the instant case.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  

While the Veteran's service treatment records do not show any complaints, diagnosis, or treatment referable to a skin rash or other skin condition during service and he denied any skin diseases on his report of medical history at separation, the evidence of record documents his service in Southwest Asia.  Furthermore, at a March 1993 VA examination, the Veteran complained of an occasional rash in both ear canals, and it was noted that when he was nervous he scratched.  Additionally, a May 1995 record note reflects a history of a rash on the hands since service in the Persian Gulf, and the assessment in June 1995 was probable pityrosporum folliculitis and dyshidrotic eczema.  Further, a January 2010 private treatment record reflects eczema.  Consequently, in light of the Veteran's current diagnoses of a skin disorder, his service in the Persian Gulf and exposure to environmental hazards therein, and his testimony regarding a continuity of symptomatology, the Board remanded the issue in June 2016 to afford the Veteran a VA examination to determine the nature and etiology of his skin disorder.

However, as noted previously, the Veteran failed to report without good cause to the VA examination scheduled pursuant to the Board's remand directives.  Therefore, any evidence expected to have been obtained as a result of such examination, which may have been beneficial to his claim, cannot be considered.  38 C.F.R. § 3.655(b).  Consequently, there is no competent medical opinion establishing a nexus between the Veteran's currently diagnosed skin disorder and his military service or his service-connected PTSD.   

In this regard, the Board acknowledges the Veteran's statements that his skin disorder had its onset during service.  While he is competent to report the symptoms of such disorder as well as when they first appeared, the Board finds that such statements are inconsistent with the contemporaneous evidence.  Specifically, the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment referable to a skin rash or other skin condition during service and he denied any skin diseases on his report of medical history at separation.  Furthermore, at a March 1993 VA examination, the Veteran complained of an occasional rash in both ear canals, but he did not report the onset during service.  Rather, it was not until May 1995 that he indicated that he had a history of a rash since his service in the Persian Gulf.  Consequently, the Board accords his statements as to onset of his skin disorder no probative value.  

Moreover, to the extent that the Veteran has otherwise stated that his skin disorder is related to any other aspect of his military service, to include his exposure to environmental hazards in Southwest Asia, or is caused or aggravated by his PTSD, he is not competent to render such an etiological opinion.  Specifically, the question regarding the potential relationship between the Veteran's current skin disorder and any instance of his service, or his service-connected PTSD, to be complex in nature.  Woehlaert, supra.  In this regard, the etiology of his skin disorder, to include whether such is caused or aggravated by PTSD, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  There is no indication that the Veteran possesses the requisite medical knowledge regarding such matter.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  Therefore, the Board affords the Veteran's statements as to the etiology of his skin disorder no probative weight.

Based on the foregoing, the Board finds that a skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.  Therefore, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for skin disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for hypertension is denied.

Service connection for a skin disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


